Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristofer Elbing on July 18, 2022.
	Claim 74 was canceled since the limitations recited in claim 74 are now recited in independent claim 70. 
	On lines 1-2 of claim 75, the phrase “wherein a rate of transferring of the mixture of diluent and/or stain and sample into the imaging chamber” was changed to –wherein a rate of causing the mixture of diluent and/or stain and sample to flow into the imaging chamber—so as to use the same terminology as recited in claim 70. 
	On lines 1-2 of claim 76, the phrase “wherein a rate of transferring of the mixture of diluent and/or stain and sample into the imaging chamber” was changed to –wherein a rate of causing the mixture of diluent and/or stain and sample to flow into the imaging chamber—so as to use the same terminology as recited in claim 70. 
	On line 3 of claim 78, the phrase “to provide isovolumetric reshaping of the red blood cells” was changed to -- to provide isovolumetric reshaping of red blood cells in the blood sample--.
	On line 1 of claim 79, the phrase “wherein the transferring” was changed to –wherein the causing-- so as to use the same terminology as recited in claim 70. 
	On line 1 of claim 80, the phrase “wherein the transferring” was changed to –wherein the causing-- so as to use the same terminology as recited in claim 70. 
	On line 2 of claim 83, the phrase “the transferring” was changed to –the causing-- so as to use the same terminology as recited in claim 70. 
	On lines 2-3 of claim 84, the phrase “counts all of the white cells in the known amount of the mixture of sample” was changed to –counts all of white blood cells in the known amount of the mixture of sample and diluent and/or stain--. 
	On lines 2-3 of claim 85, the phrase “counts all of the red cells in the known amount of the mixture of sample and diluent and/or stain” was changed to –counts all of red blood cells in the known amount of the mixture of sample and diluent and/or stain--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/803,897 is being allowed in view of the proper terminal disclaimers filed on July 12, 2022, and since the closest prior art to Winkelman et al (US 2009/0269799) fails to teach or fairly suggest a method of analyzing and counting cells or biological particles in a blood sample using an imaging chamber of fixed dimensions defined inside of a test cartridge made of a transparent material, wherein the imaging chamber includes a bottom and sides and has a geometry that contains a mixture of a known amount of a blood sample and a diluent and/or stain in such a way that the biological particles or cells do not crowd or overlap each other as they settle to the bottom of the imaging chamber. The method for analyzing blood cells or particles taught by Winkelman et al uses a slide having a flat surface to receive a sample of blood which is sprayed onto the flat surface from a probe or pipette in order to obtain an image of the cells or particles on the slide, not an imaging chamber of fixed dimensions located inside of a test cartridge, wherein the imaging chamber has a bottom and sides. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 18, 2022